DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.

Claim Objections
Claim 3 is objected to because of the following informalities:
Claim 3 recites “time-domain differential equation solver algorithm”, which should be written as “time-domain nonlinear differential equation solver algorithm”. Appropriate correction is required.

Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Regarding Independent Claim 1, at step 1, the claim recites a method comprising series of steps (identifying, receiving, converting, combining, solving, and outputting), and therefore is a process, which is a statutory category of invention.
At step 2A, prong one, the claim recites “identifying a power network”, “converting… the algebraic equations of the models of the transmission lines and the loads to additional differential equations”, “combining… the differential equations and the additional differential equations, to yield combined differential equations”, and “iteratively solving linear equations… associated with the combined differential equations, to yield solutions”.
The limitation of “identifying a power network”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the claim element precludes the step from practically being performed in the mind, and in context of this claim encompasses an observation, evaluation, judgement, and/or opinion.
The limitation of “converting… the algebraic equations of the models of the transmission lines and the loads to additional differential equations” covers performance of the limitation of mathematical calculations but for the recitation of generic computer components. That is, nothing in the claim element precludes the step from practically being mathematical concepts. For example, “converting… the algebraic equations of the models of the transmission lines and the loads to additional differential equations” is shown in Paragraph [0068 - 0070], which describes how algebraic equations are converted to differential equations using mathematical calculations, which in context of this claim, encompasses mathematical calculations.
The limitation of “combining… the differential equations and the additional differential equations, to yield combined differential equations” covers performance of the limitation of mathematical calculations but for the recitation of generic computer components. That is, nothing in the claim element precludes the step from practically being mathematical concepts.
The limitation of “iteratively solving linear equations… associated with the combined differential equations, to yield solutions” covers performance of the limitation of mathematical calculations but for the recitation of generic computer components. That is, nothing in the claim element precludes the step from practically being mathematical concepts. For example, “iteratively solving linear equations… associated with the combined differential equations, to yield solutions” is described in Paragraph [0090]: “In some configurations, the system 900 can iteratively solve the linear equations utilizing a Runge-Kutta algorithm. In some configurations, a number of iterations needed to solve the linear equations is based on a size of the power network. Moreover, iteratively solving the linear equations can further include forming Jacobian matrices based on the combined equations”, which in the context of this claim, encompasses mathematical calculations.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation of mathematical calculations but for the recitation of generic computer components, then it falls within the “Mathematical Concepts” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
At step 2A, prong two, this judicial exception is not integrated into a practical application. In particular, the claim recites “the power network comprising generators, transmission lines, and loads”, “receiving a model of the power network, the model of the power network comprising: models of the generators modeled as differential equations; and models of the transmission lines and the loads modeled as algebraic equations”, “via processor”, and “outputting the solutions as part of a power simulation of the power network.”
The “processor” is recited at a high level of generality and recited so generically that they represent no more than mere instructions to apply the judicial exception on a computer (see MPEP 2106.05(f)). These limitations can also be viewed as nothing more than an attempt to generally link the use of judicial exception to the technological environment of a computer (see MPEP 2106.05(h)).
The limitation of “the power network comprising generators, transmission lines, and loads” limits the abstract idea to a particular power network, it is linking the use of the judicial exception to a particular technological environment or field of use. See MPEP 2106.05(h).
The limitation of “receiving a model of the power network, the model of the power network comprising: models of the generators modeled as differential equations; and models of the transmission lines and the loads modeled as algebraic equations” represents mere data gathering (obtaining model of the power network) that is necessary for use of the recited judicial exception, as the obtained information is used in the abstract methods of mathematical concept of converting, combining, and solving equations. The receiving model of the power network is recited at a high level of generality. Therefore, it is insignificant extra-solution activity (see MPEP 2106.05(g)). Similarly, the “outputting the solutions as part of a power simulation of the power network” limitation represents extra-solution activity because it is a mere nominal or tangential addition to the claim, amounting to mere data output (see MPEP 2106.05(g)). Even when viewed in combination, the additional elements in this claim do no more than automate the mental processes that the system uses to convert, combine, and solve equations, using the computer components as a tool.
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
At step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements “processor” amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.
The “power network comprising generators, transmission lines, and loads” is generally linking the use of the judicial exception to a particular technological environment or field of use, and does not provide an inventive concept.
The receiving power network model as discussed above, represents mere data gathering and is insignificant extra-solution activity. The outputting solutions, as discussed above, represents mere data output and is a nominal or tangential addition to the claim. Further, both of these elements are well-understood, routine, and conventional.
With respect to receiving power network model, the courts have found limitations directed to obtaining information electronically, as recited at a high level of generality, to be well-understood, routine, and conventional. See MPEP 2106.05(d)(II), “receiving or transmitting data over a network”.
With respect to outputting solutions, the courts have found limitations directed to obtaining information electronically, as recited at a high level of generality, to be well-understood, routine, and conventional. See MPEP 2106.05(d)(II), “receiving or transmitting data over a network”.
Considering the additional elements individually and in combination and the claim as a whole, the additional elements do not provide significantly more than the abstract idea. The claim is not patent eligible.

Regarding Independent Claim 8, this claim recites substantively the same abstract idea identified in claim 1 above; and recites substantively similar additional elements (a system comprising: a processor; and a non-transitory computer-readable storage device having instructions stored which, when executed by the processor, cause the processor to perform the abstract idea) and is ineligible for the same reasons as those indicated in the analysis of claim 1 above.

Regarding Independent Claim 15, this claim recites substantively the same abstract idea identified in claim 1 above; and recites substantively similar additional elements (a non-transitory computer-readable storage device having instructions stored which, when executed by a computing device, cause the computing device to perform the abstract idea) and is ineligible for the same reasons as those indicated in the analysis of claim 1 above.

Regarding Dependent Claim 2, the additional limitations of “wherein the processor uses a time-domain nonlinear differential equation solver algorithm to iteratively solve the linear equations” further defines mathematical calculations; and accordingly further limitations that are part of the abstract idea.

Regarding Dependent Claim 3, the additional limitations of “wherein the time-domain differential equation solver algorithm is the Runge-Kutta algorithm” further defines mathematical calculations; and wherein iteratively solving the linear equations further comprises forming Jacobian matrices based on the algebraic equations.

Regarding Dependent Claim 4, the additional limitations of “wherein iteratively solving the linear equations further comprises forming Jacobian matrices based on the algebraic equations” are further mathematical calculations; and wherein iteratively solving the linear equations further comprises forming Jacobian matrices based on the algebraic equations.

Regarding Dependent Claim 5, the additional limitations of “wherein the power simulation operates with time steps having a duration in the range of 5ms or greater” are extra-solution activity of mere data gathering (see MPEP 2106.05(g)).

Regarding Dependent Claim 6, the additional limitations of “wherein the power simulation provides data to a power control system used to manage the power network” are extra-solution activity, (see MPEP 2106.05(d) II and MPEP 2106.05(g) e.g. receiving or transmitting data over a network).

Regarding Dependent Claim 7, the additional limitations of “wherein other dynamic elements of the power network are received as further differential equations and used as part of the combined differential equations” are extra-solution activity of mere data gathering (see MPEP 2106.05(g)).

Regarding Dependent Claims 9-14, and 16-20, the additional limitations are rejected for the same reasons as those indicated in the analysis of claims 2-7 above.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 recites the limitation "the range" in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the range" in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation “the processor” in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the range" in line 2. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6-11, 13-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rehtanz et al. USPGPUB 2015/0286759 (hereinafter “Rehtanz”), in view of Huang et al. USPGPUB 2015/0149132 (hereinafter “Huang”).
Regarding claim 1, Rehtanz teaches A method comprising: identifying a power network (Paragraph [0016] "The method includes electromechanically simulating a dynamic behavior of the electric power distribution network in a first simulator by time-discrete numerically calculating a set of algebro-differential equations describing the electric power distribution network as a model so as to obtain a simulated electric power distribution network" and Paragraph [0035], wherein "describing the electric power distribution network" is interpreted as identifying power network and Paragraph [0054] describes power distribution network in more detail), the power network comprising generators, transmission lines, and loads (Paragraph [0016] "The simulated electric power distribution network comprises at least two nodes and a power transmission line arranged therebetween…  One of the at least two nodes corresponds to a generator. One of the at least two nodes corresponds to a load" and Paragraph [0035]);
receiving a model of the power network (Paragraph [0016] "The method includes electromechanically simulating a dynamic behavior of the electric power distribution network in a first simulator by time-discrete numerically calculating a set of algebro-differential equations describing the electric power distribution network as a model so as to obtain a simulated electric power distribution network" and Paragraph [0035]), the model of the power network comprising:
models of the generators modeled as differential equations (Paragraph [0016] "The simulated electric power distribution network comprises at least two nodes and a power transmission line arranged therebetween. Each of the at least two nodes are described by at least a part of the set of algebro-differential equations. One of the at least two nodes corresponds to a generator. One of the at least two nodes corresponds to a load" and Paragraph [0035], wherein Paragraph [0055-0056] "'Algebro' in this context means that this set of equations comprises algebraic equations and differential equations"); and
models of the transmission lines and the loads modeled as algebraic equations (Paragraph [0016] "The simulated electric power distribution network comprises at least two nodes and a power transmission line arranged therebetween. Each of the at least two nodes are described by at least a part of the set of algebro-differential equations. One of the at least two nodes corresponds to a generator. One of the at least two nodes corresponds to a load" and Paragraph [0035] wherein Paragraph [0055-0056] "'Algebro' in this context means that this set of equations comprises algebraic equations and differential equations");
converting, via a processor, the algebraic equations of the models of the transmission lines and the loads to additional differential equations (Paragraph [0054] "This means that in the first simulator, each physical node is represented by a model, and its dynamic behavior is described by at least one equation that is part of the set of algebro-differential equations. In the first simulator the models are together simulated by a continuous time-discrete calculation of the set of algebro-differential equations, i.e., the model of the generator, the transformer, the busbar, the load, the substation, the switching station, and/or the power plant." wherein "models are simulated together" (which includes the set of algebro-differential equations, which are Paragraph [0055-0056] "'Algebro' in this context means that this set of equations comprises algebraic equations and differential equations."), is interpreted as converting algebraic equations of the models to additional differential equations, and Paragraph [0056]);
and outputting the solutions as part of a power simulation of the power network (Paragraph [0183] "Simulation results for a test case are then presented. Finally, a conclusion is drawn and an outlook regarding further work is given").
Rehtanz does not explicitly teach combining, via the processor, the differential equations and the additional differential equations, to yield combined differential equations; iteratively solving linear equations, via the processor, associated with the combined differential equations, to yield solutions.
However, Huang teaches combining, via the processor, the differential equations and the additional differential equations, to yield combined differential equations (Paragraph [0052] "Combining equation (16) and equation (14) results in a set of differential-algebraic equations (DAE) in the same form as equation (1)" wherein equation (1) is Paragraph [0005] "The dynamics of a power system can be represented by a set of first-order differential equations (1a) and algebraic equations (1b):...", which shows differential equations being combined);
iteratively solving linear equations, via the processor, associated with the combined differential equations, to yield solutions (Paragraph [0017] The model includes differential equations and algebraic equations. The method also includes solving the differential equations and the algebraic equations over a predetermined number of time steps simultaneously using an implicit integration scheme. The method may also include applying a numerical solver to compute a final result of the equations. A supercomputer or high-performance computer may be applied for solving the equations simultaneously in parallel).
Rehtanz and Huang are analogous art because they are from the same field of endeavor and contain overlapping structural and functional similarities. They both relate to power network simulation.
Therefore, at the time of effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the above power network model, as taught by Rehtanz, and incorporating combining and solving equations, as taught by Huang.
One of ordinary skill in the art would have been motivated to improve simulation speed, as suggested by Huang (Paragraph [0031] “The present invention solves a single set of differential and algebraic equations simultaneously over a predetermined number of time steps. The parallel time-stacking methods solve multiple time steps simultaneously. As a result, the time-stacking methods of the present invention significantly speed up simulations of system performance”).

Regarding claim 2, Rehtanz and Huang teaches all of the features with respect to claim 1 as outlined above.
Huang further teaches wherein the processor uses a time-domain nonlinear differential equation solver algorithm to iteratively solve the linear equations (Paragraph [0017] "The method also includes solving the differential equations and the algebraic equations over a predetermined number of time steps simultaneously using an implicit integration scheme" wherein Paragraph [0018] "implicit integration scheme includes, but is not limited to, at least one of the following: Backward Euler, Trapezoidal, Runge-Kutta, Newton, and Dishonest Newton").

Regarding claim 3, Rehtanz and Huang teaches all of the features with respect to claim 1 as outlined above.
Huang further teaches wherein the time-domain differential equation solver algorithm is the Runge-Kutta algorithm (Paragraph [0017] "The method also includes solving the differential equations and the algebraic equations over a predetermined number of time steps simultaneously using an implicit integration scheme" wherein Paragraph [0018] "implicit integration scheme includes, but is not limited to, at least one of the following: Backward Euler, Trapezoidal, Runge-Kutta, Newton, and Dishonest Newton").

Regarding claim 4, Rehtanz and Huang teaches all of the features with respect to claim 1 as outlined above.
Huang further teaches wherein iteratively solving the linear equations further comprises forming Jacobian matrices based on the algebraic equations (Paragraph [0033] "combining equation (5) and equation (3), a single set of algebraic equations can be obtained. As one example, Newton's method can be used to solve the algebraic equation set, requiring the construction and solution at each iteration of the Jacobian matrix" and Paragraph [0059] "In order to solve the equation using Newton method, one needs to find the Jacobian Matrix first").

Regarding claim 6, Rehtanz and Huang teaches all of the features with respect to claim 1 as outlined above.
Rehtanz further teaches wherein the power simulation provides data to a power control system used to manage the power network (Paragraph [0064] "A processing unit is associated with and may in reality be physically connected to a communication unit so that a processing unit can send and receive messages to and from other processing units of other nodes of the power distribution network") wherein sending messages is interpreted as providing data, and communication unit is interpreted as the power control system).

Regarding claim 7, Rehtanz and Huang teaches all of the features with respect to claim 1 as outlined above.
Rehtanz further teaches wherein other dynamic elements of the power network are received as further differential equations (Paragraph [0054] "In the first simulator the models are together simulated by a continuous time-discrete calculation of the set of algebro-differential equations, i.e., the model of the generator, the transformer, the busbar, the load, the substation, the switching station, and/or the power plant." wherein model of "the transformer, the busbar, the substation the switching station, and/or the power plant" are other dynamic elements of the power network) and
Huang further teaches used as part of the combined differential equations (Paragraph [0052] "Combining equation (16) and equation (14) results in a set of differential-algebraic equations (DAE) in the same form as equation (1)" wherein equation (1) is Paragraph [0005] "The dynamics of a power system can be represented by a set of first-order differential equations (1a) and algebraic equations (1b):...", which shows differential equations being combined).

Regarding claim 8, Rehtanz teaches identifying a power network (Paragraph [0016] "The method includes electromechanically simulating a dynamic behavior of the electric power distribution network in a first simulator by time-discrete numerically calculating a set of algebro-differential equations describing the electric power distribution network as a model so as to obtain a simulated electric power distribution network" and Paragraph [0035], wherein "describing the electric power distribution network" is interpreted as identifying power network and Paragraph [0054] describes power distribution network in more detail), the power network comprising generators, transmission lines, and loads (Paragraph [0016] "The simulated electric power distribution network comprises at least two nodes and a power transmission line arranged therebetween… One of the at least two nodes corresponds to a generator. One of the at least two nodes corresponds to a load" and Paragraph [0035]);
receiving a model of the power network (Paragraph [0016] "The method includes electromechanically simulating a dynamic behavior of the electric power distribution network in a first simulator by time-discrete numerically calculating a set of algebro-differential equations describing the electric power distribution network as a model so as to obtain a simulated electric power distribution network" and Paragraph [0035]), the model of the power network comprising:
models of the generators modeled as differential equations (Paragraph [0016] "The simulated electric power distribution network comprises at least two nodes and a power transmission line arranged therebetween. Each of the at least two nodes are described by at least a part of the set of algebro-differential equations. One of the at least two nodes corresponds to a generator. One of the at least two nodes corresponds to a load" and Paragraph [0035], wherein Paragraph [0055-0056] "'Algebro' in this context means that this set of equations comprises algebraic equations and differential equations"); and
models of the transmission lines and the loads modeled as algebraic equations (Paragraph [0016] "The simulated electric power distribution network comprises at least two nodes and a power transmission line arranged therebetween. Each of the at least two nodes are described by at least a part of the set of algebro-differential equations. One of the at least two nodes corresponds to a generator. One of the at least two nodes corresponds to a load" and Paragraph [0035] wherein Paragraph [0055-0056] "'Algebro' in this context means that this set of equations comprises algebraic equations and differential equations");
converting the algebraic equations of the models of the transmission lines and the loads to additional differential equations (Paragraph [0054] "This means that in the first simulator, each physical node is represented by a model, and its dynamic behavior is described by at least one equation that is part of the set of algebro-differential equations. In the first simulator the models are together simulated by a continuous time-discrete calculation of the set of algebro-differential equations, i.e., the model of the generator, the transformer, the busbar, the load, the substation, the switching station, and/or the power plant" wherein "models are simulated together" (which includes the set of algebro-differential equations, which are Paragraph [0055-0056] "'Algebro' in this context means that this set of equations comprises algebraic equations and differential equations"), is interpreted as converting algebraic equations of the models to additional differential equations, and Paragraph [0056]);
and outputting the solutions as part of a power simulation of the power network (Paragraph [0183] "Simulation results for a test case are then presented. Finally, a conclusion is drawn and an outlook regarding further work is given").
Rehtanz does not explicitly teach A system comprising: a processor; and a non-transitory computer-readable storage device having instructions stored which, when executed by the processor, cause the processor to perform operations comprising: combining the differential equations and the additional differential equations, to yield combined differential equations; iteratively solving linear equations associated with the combined differential equations, to yield solutions.
However, Huang teaches A system comprising: a processor; and a non-transitory computer-readable storage device having instructions stored which, when executed by the processor, cause the processor to perform operations (Paragraph [0017] " supercomputer or high-performance computer may be applied for solving the equations simultaneously in parallel", wherein supercomputer is interpreted as a system containing a processor and a non-transitory computer-readable storage device) comprising:
combining the differential equations and the additional differential equations, to yield combined differential equations (Paragraph [0052] "Combining equation (16) and equation (14) results in a set of differential-algebraic equations (DAE) in the same form as equation (1)" wherein equation (1) is Paragraph [0005] "The dynamics of a power system can be represented by a set of first-order differential equations (1a) and algebraic equations (1b):...", which shows differential equations being combined);
iteratively solving linear equations associated with the combined differential equations, to yield solutions (Paragraph [0017] The model includes differential equations and algebraic equations. The method also includes solving the differential equations and the algebraic equations over a predetermined number of time steps simultaneously using an implicit integration scheme. The method may also include applying a numerical solver to compute a final result of the equations. A supercomputer or high-performance computer may be applied for solving the equations simultaneously in parallel).
Rehtanz and Huang are analogous art because they are from the same field of endeavor and contain overlapping structural and functional similarities. They both relate to power network simulation.
Therefore, at the time of effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the above power network model, as taught by Rehtanz, and incorporating combining and solving equations, as taught by Huang.
One of ordinary skill in the art would have been motivated to improve simulation speed, as suggested by Huang (Paragraph [0031] “The present invention solves a single set of differential and algebraic equations simultaneously over a predetermined number of time steps. The parallel time-stacking methods solve multiple time steps simultaneously. As a result, the time-stacking methods of the present invention significantly speed up simulations of system performance”).

Regarding claim 9, Rehtanz and Huang teaches all of the features with respect to claim 8 as outlined above.
Huang further teaches wherein the processor uses a time-domain nonlinear differential equation solver algorithm to iteratively solve the linear equations (Paragraph [0017] "The method also includes solving the differential equations and the algebraic equations over a predetermined number of time steps simultaneously using an implicit integration scheme" wherein Paragraph [0018] "implicit integration scheme includes, but is not limited to, at least one of the following: Backward Euler, Trapezoidal, Runge-Kutta, Newton, and Dishonest Newton").

Regarding claim 10, Rehtanz and Huang teaches all of the features with respect to claim 8 as outlined above.
Huang further teaches wherein the time-domain differential equation solver algorithm is the Runge-Kutta algorithm (Paragraph [0017] "The method also includes solving the differential equations and the algebraic equations over a predetermined number of time steps simultaneously using an implicit integration scheme" wherein Paragraph [0018] "implicit integration scheme includes, but is not limited to, at least one of the following: Backward Euler, Trapezoidal, Runge-Kutta, Newton, and Dishonest Newton").

Regarding claim 11, Rehtanz and Huang teaches all of the features with respect to claim 8 as outlined above.
Huang further teaches wherein iteratively solving the linear equations further comprises forming Jacobian matrices based on the algebraic equations (Paragraph [0033] "combining equation (5) and equation (3), a single set of algebraic equations can be obtained. As one example, Newton's method can be used to solve the algebraic equation set, requiring the construction and solution at each iteration of the Jacobian matrix" and Paragraph [0059] "In order to solve the equation using Newton method, one needs to find the Jacobian Matrix first").

Regarding claim 13, Rehtanz and Huang teaches all of the features with respect to claim 8 as outlined above.
Rehtanz further teaches wherein the power simulation provides data to a power control system used to manage the power network (Paragraph [0064] "A processing unit is associated with and may in reality be physically connected to a communication unit so that a processing unit can send and receive messages to and from other processing units of other nodes of the power distribution network") wherein sending messages is interpreted as providing data, and communication unit is interpreted as the power control system).

Regarding claim 14, Rehtanz and Huang teaches all of the features with respect to claim 8 as outlined above.
Rehtanz further teaches wherein other dynamic elements of the power network are received as further differential equations (Paragraph [0054] "In the first simulator the models are together simulated by a continuous time-discrete calculation of the set of algebro-differential equations, i.e., the model of the generator, the transformer, the busbar, the load, the substation, the switching station, and/or the power plant." wherein model of "the transformer, the busbar, the substation the switching station, and/or the power plant" are other dynamic elements of the power network) and
Huang further teaches used as part of the combined differential equations (Paragraph [0052] "Combining equation (16) and equation (14) results in a set of differential-algebraic equations (DAE) in the same form as equation (1)" wherein equation (1) is Paragraph [0005] "The dynamics of a power system can be represented by a set of first-order differential equations (1a) and algebraic equations (1b):...", which shows differential equations being combined).

Regarding claim 15, Rehtanz teaches identifying a power network (Paragraph [0016] "The method includes electromechanically simulating a dynamic behavior of the electric power distribution network in a first simulator by time-discrete numerically calculating a set of algebro-differential equations describing the electric power distribution network as a model so as to obtain a simulated electric power distribution network" and Paragraph [0035], wherein "describing the electric power distribution network" is interpreted as identifying power network and Paragraph [0054] describes power distribution network in more detail), the power network comprising generators, transmission lines, and loads (Paragraph [0016] "The simulated electric power distribution network comprises at least two nodes and a power transmission line arranged therebetween… One of the at least two nodes corresponds to a generator. One of the at least two nodes corresponds to a load" and Paragraph [0035];
receiving a model of the power network (Paragraph [0016] "The method includes electromechanically simulating a dynamic behavior of the electric power distribution network in a first simulator by time-discrete numerically calculating a set of algebro-differential equations describing the electric power distribution network as a model so as to obtain a simulated electric power distribution network" and Paragraph [0035]), the model of the power network comprising:
models of the generators modeled as differential equations (Paragraph [0016] "The simulated electric power distribution network comprises at least two nodes and a power transmission line arranged therebetween. Each of the at least two nodes are described by at least a part of the set of algebro-differential equations. One of the at least two nodes corresponds to a generator. One of the at least two nodes corresponds to a load" and Paragraph [0035], wherein Paragraph [0055-0056] "'Algebro' in this context means that this set of equations comprises algebraic equations and differential equations"); and
models of the transmission lines and the loads modeled as algebraic equations (Paragraph [0016] "The simulated electric power distribution network comprises at least two nodes and a power transmission line arranged therebetween. Each of the at least two nodes are described by at least a part of the set of algebro-differential equations. One of the at least two nodes corresponds to a generator. One of the at least two nodes corresponds to a load" and Paragraph [0035] wherein Paragraph [0055-0056] "'Algebro' in this context means that this set of equations comprises algebraic equations and differential equations");
converting the algebraic equations of the models of the transmission lines and the loads to additional differential equations (Paragraph [0054] "This means that in the first simulator, each physical node is represented by a model, and its dynamic behavior is described by at least one equation that is part of the set of algebro-differential equations. In the first simulator the models are together simulated by a continuous time-discrete calculation of the set of algebro-differential equations, i.e., the model of the generator, the transformer, the busbar, the load, the substation, the switching station, and/or the power plant." wherein "models are simulated together" (which includes the set of algebro-differential equations, which are Paragraph [0055-0056] "'Algebro' in this context means that this set of equations comprises algebraic equations and differential equations"), is interpreted as converting algebraic equations of the models to additional differential equations, and Paragraph [0056]);
and outputting the solutions as part of a power simulation of the power network (Paragraph [0183] "Simulation results for a test case are then presented. Finally, a conclusion is drawn and an outlook regarding further work is given").
Rehtanz does not explicitly teach A non-transitory computer-readable storage device having instructions stored which, when executed by a computing device, cause the computing device to perform operations comprising: combining the differential equations and the additional differential equations, to yield combined differential equations; iteratively solving linear equations associated with the combined differential equations, to yield solutions.
However, Huang teaches A non-transitory computer-readable storage device having instructions stored which, when executed by a computing device, cause the computing device to perform operations (Paragraph [0017] " supercomputer or high-performance computer may be applied for solving the equations simultaneously in parallel", wherein supercomputer is interpreted as a computing device containing a non-transitory computer-readable storage device) comprising:
combining the differential equations and the additional differential equations, to yield combined differential equations (Paragraph [0052] "Combining equation (16) and equation (14) results in a set of differential-algebraic equations (DAE) in the same form as equation (1)" wherein equation (1) is Paragraph [0005] "The dynamics of a power system can be represented by a set of first-order differential equations (1a) and algebraic equations (1b):...", which shows differential equations being combined);
iteratively solving linear equations associated with the combined differential equations, to yield solutions (Paragraph [0017] The model includes differential equations and algebraic equations. The method also includes solving the differential equations and the algebraic equations over a predetermined number of time steps simultaneously using an implicit integration scheme. The method may also include applying a numerical solver to compute a final result of the equations. A supercomputer or high-performance computer may be applied for solving the equations simultaneously in parallel).
Rehtanz and Huang are analogous art because they are from the same field of endeavor and contain overlapping structural and functional similarities. They both relate to power network simulation.
Therefore, at the time of effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the above power network model, as taught by Rehtanz, and incorporating combining and solving equations, as taught by Huang.
One of ordinary skill in the art would have been motivated to improve simulation speed, as suggested by Huang (Paragraph [0031] “The present invention solves a single set of differential and algebraic equations simultaneously over a predetermined number of time steps. The parallel time-stacking methods solve multiple time steps simultaneously. As a result, the time-stacking methods of the present invention significantly speed up simulations of system performance”).

Regarding claim 16, Rehtanz and Huang teaches all of the features with respect to claim 15 as outlined above.
Huang further teaches wherein the processor uses a time-domain nonlinear differential equation solver algorithm to iteratively solve the linear equations (Paragraph [0017] "The method also includes solving the differential equations and the algebraic equations over a predetermined number of time steps simultaneously using an implicit integration scheme" wherein Paragraph [0018] "implicit integration scheme includes, but is not limited to, at least one of the following: Backward Euler, Trapezoidal, Runge-Kutta, Newton, and Dishonest Newton").

Regarding claim 17, Rehtanz and Huang teaches all of the features with respect to claim 15 as outlined above.
Huang further teaches wherein the time-domain differential equation solver algorithm is the Runge-Kutta algorithm (Paragraph [0017] "The method also includes solving the differential equations and the algebraic equations over a predetermined number of time steps simultaneously using an implicit integration scheme" wherein Paragraph [0018] "implicit integration scheme includes, but is not limited to, at least one of the following: Backward Euler, Trapezoidal, Runge-Kutta, Newton, and Dishonest Newton").

Regarding claim 18, Rehtanz and Huang teaches all of the features with respect to claim 15 as outlined above.
Huang further teaches wherein iteratively solving the linear equations further comprises forming Jacobian matrices based on the algebraic equations (Paragraph [0033] "combining equation (5) and equation (3), a single set of algebraic equations can be obtained. As one example, Newton's method can be used to solve the algebraic equation set, requiring the construction and solution at each iteration of the Jacobian matrix" and Paragraph [0059] "In order to solve the equation using Newton method, one needs to find the Jacobian Matrix first").

Regarding claim 20, Rehtanz and Huang teaches all of the features with respect to claim 15 as outlined above.
Rehtanz further teaches wherein the power simulation provides data to a power control system used to manage the power network (Paragraph [0064] "A processing unit is associated with and may in reality be physically connected to a communication unit so that a processing unit can send and receive messages to and from other processing units of other nodes of the power distribution network") wherein sending messages is interpreted as providing data, and communication unit is interpreted as the power control system).

Claim 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over unpatentable over Rehtanz et al. USPGPUB 2015/0286759 (hereinafter “Rehtanz”), in view of Huang et al. USPGPUB 2015/0149132 (hereinafter “Huang”), further in view of Jalili-Marandi et al. “A real-time dynamic simulation tool for transmission and distribution power systems” IEEE 2013 (hereinafter “Jalili-Marandi”).
Regarding claim 5, Rehtanz and Huang teaches all of the features with respect to claim 1 as outlined above.
The combination does not explicitly teach wherein the power simulation operates with time steps having a duration in the range of 5 ms or greater.
However, Jalili-Marandi teaches wherein the power simulation operates with time steps having a duration in the range of 5 ms or greater ([Abstract] "ePHASORsim tool offers real-time dynamic simulations for transmission and distribution power systems." "Its real-time performance has been tested with a time-step of 10ms on a real-time simulator for large-scale power systems in the order of 20000 buses, 5000 generators, and over 9000 control devices", which shows the time step having a duration in the range of 5 ms or greater).
	Rehtanz, Huang, and Jalili-Marandi are analogous art because they are from the same field of endeavor and contain overlapping structural and functional similarities. They relate to power network simulation. 
Therefore, at the time of effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the above power network model, as taught by Rehtanz and Huang, and incorporating time step duration of 5 ms or greater, as taught by Jalili-Marandi.
	One of ordinary skill in the art would have been motivated to improve performing simulations in real-time to analyze transient-stability, as suggested by Jalili-Marandi (Introduction, Paragraph (4) " ePHASORsim tool to perform real-time dynamic and transient-stability simulations in power systems. This tool and its application has been introduced in [5] for balanced transmission-level networks, where the positive sequence modeling of the system is enough for analyzing transient-stability phenomena.") and Conclusion, Paragraph (2) "The performance results showed that networks in the range of 10,000 buses can be simulated in real-time using only one processor core; extrapolation from the observed performance suggests that even 12,000 buses could be successfully simulated in real-time").

Regarding claim 19, Rehtanz and Huang teaches all of the features with respect to claim 15 as outlined above.
The combination does not explicitly teach wherein the power simulation operates with time steps having a duration in the range of 5 ms or greater.
However, Jalili-Marandi teaches wherein the power simulation operates with time steps having a duration in the range of 5 ms or greater ([Abstract] "ePHASORsim tool offers real-time dynamic simulations for transmission and distribution power systems." "Its real-time performance has been tested with a time-step of 10ms on a real-time simulator for large-scale power systems in the order of 20000 buses, 5000 generators, and over 9000 control devices", which shows the time step having a duration in the range of 5 ms or greater).
	Rehtanz, Huang, and Jalili-Marandi are analogous art because they are from the same field of endeavor and contain overlapping structural and functional similarities. They relate to power network simulation. 
Therefore, at the time of effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the above power network model, as taught by Rehtanz and Huang, and incorporating time step duration of 5 ms or greater, as taught by Jalili-Marandi.
	One of ordinary skill in the art would have been motivated to improve performing simulations in real-time to analyze transient-stability, as suggested by Jalili-Marandi (Introduction, Paragraph (4) " ePHASORsim tool to perform real-time dynamic and transient-stability simulations in power systems. This tool and its application has been introduced in [5] for balanced transmission-level networks, where the positive sequence modeling of the system is enough for analyzing transient-stability phenomena.") and Conclusion, Paragraph (2) "The performance results showed that networks in the range of 10,000 buses can be simulated in real-time using only one processor core; extrapolation from the observed performance suggests that even 12,000 buses could be successfully simulated in real-time").

Regarding claim 12, Rehtanz and Huang teaches all of the features with respect to claim 8 as outlined above.
The combination does not explicitly teach wherein the power simulation operates with time steps having a duration in the range of 5 ms or greater.
However, Jalili-Marandi teaches wherein the power simulation operates with time steps having a duration in the range of 5 ms or greater ([Abstract] "ePHASORsim tool offers real-time dynamic simulations for transmission and distribution power systems." "Its real-time performance has been tested with a time-step of 10ms on a real-time simulator for large-scale power systems in the order of 20000 buses, 5000 generators, and over 9000 control devices", which shows the time step having a duration in the range of 5 ms or greater).
	Rehtanz, Huang, and Jalili-Marandi are analogous art because they are from the same field of endeavor and contain overlapping structural and functional similarities. They relate to power network simulation. 
Therefore, at the time of effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the above power network model, as taught by Rehtanz and Huang, and incorporating time step duration of 5 ms or greater, as taught by Jalili-Marandi.
	One of ordinary skill in the art would have been motivated to improve performing simulations in real-time to analyze transient-stability, as suggested by Jalili-Marandi (Introduction, Paragraph (4) " ePHASORsim tool to perform real-time dynamic and transient-stability simulations in power systems. This tool and its application has been introduced in [5] for balanced transmission-level networks, where the positive sequence modeling of the system is enough for analyzing transient-stability phenomena.") and Conclusion, Paragraph (2) "The performance results showed that networks in the range of 10,000 buses can be simulated in real-time using only one processor core; extrapolation from the observed performance suggests that even 12,000 buses could be successfully simulated in real-time").

Citation of Pertinent Prior Art
The prior art made of record and on the attached PTO Form 892 but not relied upon is considered pertinent to applicant's disclosure.
Maudal [USPGPUB 2005/0010381] teaches an invention that computes the numerical solution of and interconnected system of first order differential equations in a single computational pass.
Yu et al. [USP 7953581] teaches A system and method of analyzing a power grid in an integrated circuit includes inputting a circuit design to a test bench.
Taoka et al. [USP 5317525] teaches an electric power system simulator comprising first calculator which calculates a generator dynamic characteristic, second calculator which calculates a load dynamic characteristic and third calculator which calculates power transmission condition of an electric power system network.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHRUVKUMAR PATEL whose telephone number is (571)272-5814. The examiner can normally be reached 7:30 AM to 5:30 AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571)272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.P./           Examiner, Art Unit 2119   


/MOHAMMAD ALI/           Supervisory Patent Examiner, Art Unit 2119